UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 09-2395


WALTER D. HAYES,

                Plaintiff – Appellant,

          v.

W. WARE MORRISON, Attorney & Counselor at Law; PROVIDENT
LIFE & ACCIDENT INSURANCE COMPANY; EDWARD E. ROLLINS, JR.;
GLADYS HAYES-OWENS; CHARLES EVERETT MALONE, Attorney at Law,

                Defendants – Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (2:09-cv-00431-JBF-FBS)


Submitted:   April 22, 2010                 Decided:   April 26, 2010


Before TRAXLER, Chief Judge, and KING and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Walter D. Hayes, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Walter      D.   Hayes   appeals       the   district    court’s     order

denying     reconsideration          of     the     dismissal       for   lack      of

jurisdiction of Hayes’ civil complaint.                    We have reviewed the

record    and   find    no   reversible         error.     Accordingly,     we   deny

Hayes’    motion   to    overturn     the       district   court’s   decision      and

affirm for the reasons stated by the district court.                       Hayes v.

Morrison, No. 2:09-cv-00431-JBF-FBS (E.D. Va. Nov. 24, 2009).

We   dispense    with    oral   argument         because   the   facts    and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                           AFFIRMED




                                            2